DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/21/2022 are acknowledged.  Claims 2-5, 22-26, 28 and 30-33 are amended; claims 1, 6-21, 27 and 29 are canceled; no claims are withdrawn; claims 34-38 are new; claims 2-5, 22-26, 28, 30-38 are pending and have been examined on the merits.  NOTE:  Claims 2-5, 22-26 and 28 were previously withdrawn as being drawn to an unelected invention - a method for isolating non-bulbar dermal sheath (NBDS) cells.  The claim amendment received 6/21/2022 properly amends the claims to the subject matter of the elected invention of Group II, drawn to compositions of isolated NBDS cells; hence, the claims have been examined on the merits.

Claim Objections
The objection of claims 30-33 set forth at pp. 2-3 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-5, 22-26 and 30-38 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to a natural product (a judicial exception) without significantly more.
Based upon an analysis with respect to the claims as a whole, claims 2-5, 22-26 and 30-38 do not recite something significantly different than a judicial exception (JE), a product of nature, which is not markedly different from its closest-occurring naturally-occurring counterpart and does not present ‘significantly more’ than the JE.  The rationale for this determination is explained below: (please see MPEP 2106 as well)
The first question in the subject matter eligibility determination is “Is the claim to a process, machine, manufacture or composition of matter?” (Step 1)
Regarding claims 2-5, 22-26 and 30-38, the answer is yes, the claims are drawn to compositions of matter.  Claims 2-5, 22-26 and 30-33 are drawn to compositions of isolated NBDS cells, a natural product, while claims 34-38 are drawn to compositions of isolated NBDS cells in combination with one or more additional natural products, i.e. serum plasma, fibrin, hyaluronic acid, lactated Ringer’s solution (i.e. naturally occurring salts sodium chloride, sodium lactate, potassium chloride and calcium chloride) or a therapeutic agent selected from an analgesic agent, anti-inflammatory agent and immunomodulatory agent (which can be met with the natural product aspirin).
The second question (Step 2A, prong 1) in the subject matter eligibility determination asks “Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)?"
Claims 2-5, 22-26 and 30-33 are drawn to compositions of naturally occurring cells - non-bulbar dermal sheath (NBDS) cells, a natural product.  Claims 34-38 are drawn to compositions of isolated NBDS cells in combination with one or more additional natural products, i.e. serum plasma, fibrin, hyaluronic acid, lactated Ringer’s solution (i.e. naturally occurring salts sodium chloride, sodium lactate, potassium chloride and calcium chloride) or a therapeutic agent selected from an analgesic agent, anti-inflammatory agent and immunomodulatory agent (which can be met with the natural product aspirin).
When the judicial exception is a natural product or combination of natural products, step 2A, prong 1 analyzes whether the claimed nature-based product is ‘markedly different’ when compared to its closest-occurring natural counterparts.
The closest-occurring natural counterpart to the claimed invention of claims 2-5, 22-26 and 30-33 is naturally occurring non-bulbar dermal sheath cells, while the natural counterparts to the claimed invention of claims 34-38 are naturally occurring non-bulbar dermal sheath cells and naturally occurring serum plasma, fibrin, hyaluronic acid, sodium chloride, sodium lactate, potassium chloride, calcium chloride and/or aspirin.  All of the components appear to be identical to the components as they occur in nature. 
The claims are drawn to compositions of isolated non-bulbar dermal sheath cells defined by product-by-process limitations; however, an isolated product of nature is still a product of nature and a judicial exception (MPEP 2106.04(b)(II)) and product-by-process claims are evaluated on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart (MPEP 2106.04(c)(I)(B)).  None of the product-by-process limitations of claims 2-5, 22-26 and 30-38 appear to give the compositions markedly different characteristics from the naturally occurring counterparts.
Step 2A, prong 2 is drawn to analyzing whether the judicial exception is integrated into a practical application.
In claims 2-5, 22-26 and 30-38, the judicial exceptions are not integrated into a practical application because the claims, directed to a composition, recite nothing in addition to the natural products.  
The final question (Step 2B) in the subject matter eligibility determination to be asked “Does the claim recite additional elements that amount to significantly more than the judicial exception?”
Regarding claims 2-5, 22-26 and 30-38, as discussed above, they only recite natural products and combinations of natural products which are not markedly different than their naturally occurring counterparts; hence, claims 2-5, 22-26 and 30-38 do not include additional elements that are sufficient to amount to significantly more than the judicial exception; hence, claims 2-5, 22-26 and 30-38 are rejected under 35 U.S.C. 101 as directed to patent ineligible subject matter.  NOTE: claim 28 is NOT rejected under 35 U.S.C. 101 because cryogenically frozen cells would appear to have markedly different characteristics from their naturally occurring counterpart.

Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive.  Arguments of the Applicant’s Response on pp. 5-6 regarding the claim objections and rejections under 35 U.S.C. § 102(b) and § 103 are moot as the rejections have been withdrawn.  Regarding the rejection under 35 U.S.C. § 101, Applicant alleges “Applicant respectfully contends that the new claims, and the amended claims, in view of their character, and the scope of the claims as a whole, meet the requirements of 35 USC § 101”.  Applicant’s argument is not persuasive that claims 30-33 are drawn to patent eligible subject matter; hence, the rejection has been maintained with modification to address claims 2-5, 22-26 and 30-38.

Claim Rejections - 35 USC § 102
The rejection of claims 30-32 under 35 U.S.C. § 102(b) over McElwee et al., 2003 as set forth at pp. 5-6 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 2-5, 22-26 and 30-32 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by McElwee et al., 2004 (cite U, attached PTO-892; herein “McElwee”).
McElwee teaches non-bulbar dermal sheath (NBDS) cells isolated from hair follicles from human occipital scalp (p. 38, “MSP action on human hair follicles ex vivo”, “Western blotting MSP expression by the hair follicle mesenchymal component”) and proliferating the NBDS cells to over 1 x 107 cells (p. 38, “Western blotting MSP expression by the hair follicle mesenchymal component”) anticipating claims 2-5, 22-26 and 30-32.
The limitations in claims 2-5, 22-26 and 30-32 directed to processes of producing compositions of non-bulbar dermal sheath cells are considered to be product-by-process limitations and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of claims 2-5, 22-26 and 30-32 provides any physical, structural or functional difference to the produced non-bulbar dermal sheath cells.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the produced non-bulbar dermal sheath cells (final product).

Claim Rejections - 35 USC § 103
The rejection of claim 33 under 35 U.S.C. § 103(a) over McElwee et al., 2003 as set forth at pp. 6-9 of the previous Office Action, is withdrawn in view of the amendment of the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-5, 22-26 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElwee et al., 2004.
The discussion of McElwee regarding claims 2-5, 22-26 and 30-32 set forth in the rejection above is incorporated herein.
McElwee teaches isolating non-bulbar dermal sheath cells from the occipital scalp of human patients (p. 38, “MSP action on human hair follicles ex vivo”, “Western blotting MSP expression by the hair follicle mesenchymal component”) and proliferating the non-bulbar dermal sheath cells to produce over 1 x 107 cells (p. 38, “Western blotting MSP expression by the hair follicle mesenchymal component”).
Regarding claim 33, McElwee doesn’t teach that the composition of non-bulbar dermal sheath cells comprises approximately 100 million cells (1 x 108 cells); however, McElwee teaches that the composition comprising 1 x 107 cells was produced by passaging the cells two times (p. 38, “Western blotting MSP expression by the hair follicle mesenchymal component”); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the non-bulbar dermal sheath cells could be passaged further to produce more cells, such as 1 x 108 cells; therefore, claim 33 is prima facie obvious.
The limitation in claim 33 directed to a process of producing compositions of non-bulbar dermal sheath cells is considered to be a product-by-process limitation and as noted in MPEP § 2113: “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  There is no indication in the instant specification that the method of claim 33 provides any physical, structural or functional difference to the produced non-bulbar dermal sheath cells.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  In this case, the recited steps would not be expected to impart distinctive structural characteristics to the produced non-bulbar dermal sheath cells (final product).

Claims 2-5, 22-26, 30-34 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElwee et al., 2004 in view of Jahoda et al., US 2004/0057937 (cite A, attached PTO-892; herein “Jahoda”).
The discussion of McElwee regarding claims 2-5, 22-26 and 30-33 set forth in the rejection above is incorporated herein.
McElwee does not teach that the composition of NBDS cells comprises serum plasma or an analgesic; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions of NBDS cells comprising serum plasma or an analgesic in view of the disclosure of Jahoda.
Jahoda teaches therapeutic compositions of dermal sheath cells for wound healing (Abst.). Jahoda teaches that the therapeutic compositions of dermal sheath cells can be formulated with serum [0096], which would comprise serum plasma, and can further comprise a local anesthetic (i.e. an analgesic) [0045].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of NBDS cells of McElwee wherein the compositions further comprise serum and/or an analgesic because Jahoda teaches that therapeutic dermal sheath compositions for treating wounds are ideally formulated with a local anesthetic (analgesic); therefore, claims 34 and 38 are prima facie obvious.

Claims 2-5, 22-26, 28, 30-36 and 38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElwee et al., 2004 in view of Jahoda and Atkins et al., US 2007/0255254 (cite B, attached PTO-892; herein “Atkins”).
The discussion of McElwee and Jahoda regarding claims 2-5, 22-26, 30-34 and 38 set forth in the rejection above is incorporated herein.
McElwee does not teach that the composition of NBDS cells comprises fibrin or hyaluronic acid or are cryogenically frozen; however, a person of ordinary skill in the art at the time of filing would have found it obvious to produce compositions of NBDS cells comprising fibrin or hyaluronic acid in view of the disclosures of Jahoda and Atkins.
Jahoda teaches therapeutic compositions of dermal sheath cells for wound healing (Abst.). Jahoda teaches that the therapeutic compositions of dermal sheath cells can be formulated with a suitable matrix material [0043-44], and can be cryogenically frozen ([0096], [0110]).  But Jahoda does not specifically teach that the matrix material for the therapeutic compositions can be fibrin or hyaluronic acid nor teach that the composition of NBDS cells to be cryogenically frozen comprise 2 x 107 cells/ml.  However, a person of ordinary skill in the art at the time of filing would have found it obvious for the matrix for the therapeutic dermal sheath compositions to be fibrin or hyaluronic acid and that the therapeutic cell concentration can be 2 x 107 cells/ml in view of Atkins.
Atkins teaches therapeutic dermal sheath cell compositions for administration for baldness treatment (Abst.) wherein the therapeutic composition is at a cell density of between 5 x 105 and 4 x 107 cells/ml for delivery [0027] wherein the cells can be in a formulation comprising hyaluronic acid or fibrin to increase the viscosity of the injected material in order to protect the cells during handling and injection [0028].
Hence, a person of ordinary skill in the art at the time of filing would have found it obvious to produce the compositions of NBDS cells of McElwee for therapeutic administration wherein the compositions further comprise hyaluronic acid and/or fibrin because Atkins teaches that therapeutic dermal sheath compositions for treating baldness can be formulated with hyaluronic acid and/or fibrin to increase the viscosity of the injected material in order to protect the cells during handling and injection; therefore, claims 35-36 are prima facie obvious.
Additionally, a person of ordinary skill in the art at the time of filing would have found it obvious to cryogenically store the compositions of NBDS cells of McElwee for therapeutic administration wherein the compositions are at 5 x 105 to 4 x 107 cells/ml and comprise hyaluronic acid and/or fibrin because Atkins teaches that therapeutic dermal sheath compositions for treating baldness can be formulated with hyaluronic acid and/or fibrin to increase the viscosity of the injected material in order to protect the cells during handling and injection (i.e. a cell transportation medium) at a concentration of 5 x 105 to 4 x 107 cells/ml and Jahoda teaches that the dermal sheath cell compositions can be stored cryogenically [0096]; therefore, claim 28 is prima facie obvious.

Claims 2-5, 22-26, 28 and 30-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McElwee et al., 2004 in view of Jahoda, Atkins and Miller et al., US 2010/0239640 (cite C, attached PTO-892; herein “Miller”).
The discussion of McElwee, Jahoda and Atkins regarding claims 2-5, 22-26, 28, 30-36 and 38 set forth in the rejection above is incorporated herein.
None of McElwee, Jahoda or Atkins teaches that the NBDS composition further comprises lactated Ringer’s solution; however, a person of ordinary skill in the art at the time of filing would have found it obvious to formulate the NBDS composition with lactated Ringer’s solution in view of Miller.
Miller teaches therapeutic compositions of skin-derived precursors for hair follicle formation (Abst.) wherein the therapeutic composition is in Ringer’s solution (e.g. lactated Ringer’s) suitable for injection [0067].
Hence, a person of ordinary skill in the art at the time of filing would have found it formulate the compositions of NBDS cells of McElwee for therapeutic administration wherein the compositions are in lactated Ringer’s because Miller teaches that therapeutic skin cell compositions can be formulated in Ringer’s solution suitable for injection; therefore, claim 37 is prima facie obvious.

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651